DETAILED ACTION
1. 	This communication is responsive to the amendment, filed June 25, 2021.
2. 	Claims 1-20 are pending in this application.  Claims 1, 13, 19, 20 are independent claims. This action is made Final.
3. 	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Examined under the first inventor to file provisions of the AIA 
4. The present application was filed on July 11, 2019 which is on or after March 16, 2013, and thus is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
5.	Applicant’s arguments, with respect to the amendment filed on June 25, 2021 with respect to claims 1-20 have been fully considered and are addressed below.

The applicant argues:
1. The newly amended claim language of “whether to enable a scenario mode on a user terminal” based on “a current time and a current location of the user when the piece of voice information is received from the user”, “determining a target scenario” and “acquiring a plurality kinds of resource information from various applications installed on the user terminal” which is “related to the target scenario” overcomes the 35 U.S.C. 101 rejection.

The examiner responds:


The applicant argues:
2. The newly amended claim language of “receiving a piece of voice information from a user, the piece of voice information comprising a voice instruction: determining, based on a current time and a current location of the user when the piece of voice information is received from the user, whether to enable a scenario mode on a user terminal; in response to determining to enable the scenario mode on the user terminal, determining a target scenario based on an analysis result of the piece of voice information, acquiring a plurality kinds of resource information from various applications installed on the user terminal, the acquired plurality kinds of resource information including resource information targeting at the voice instruction and resource information related to the target scenario; and feeding back the acquired plurality kinds of resource information to the user for responding to the voice instruction in the piece of voice information” overcomes the previously cited arts.

The examiner responds:
2.  The examiner respectfully disagrees.

Lemay teaches ranking scenario candidate interpretations of the user’s voice command.

Lemay [0316] “In one embodiment context 1000 is applied to bias the generation, filtering, and/or ranking of candidate interpretations 124 generated by speech-to-text service 122”.
ranks above a specified threshold, the highest-ranking interpretation may be automatically selected 130”.

Thus, Lemay teaches determining whether to enable a scenario mode based on determining if a scenario candidate interpretation is about a threshold.

Lemay Fig 1 shows item 1056 *sensor data* that influences item 1002 virtual assistant.

 Lemay [0023] “FIG. 1 is a block diagram depicting a virtual assistant and some examples of sources of context that can influence its operation according to one embodiment”

Lemay [0218] “In one embodiment, a physical device running virtual assistant 1002 may have one or more sensors. Such sensors can provide sources of contextual information. Example of such information include, without limitation: [0219] the user's current location; [0220] the local time at the user's current location”.

Thus, Lemay teaches context information of a user’s current location, and a local time at the user’s current location are context information that can influence the determination of what scenario to take.

Lemay Fig 1 item 1060 current application context that feeds into the virtual assistant 1002 which is used to determine whether to enable a scenario.


Lemay [0262] “Context can also be provided in terms of an application domain representing a service or application or domain of discourse, such as email, text messaging, phone, calendar, contacts, photos, videos, maps, weather, reminders, clock, web browser, Facebook, Pandora, and so forth”.

Lemay [0180] “virtual assistant 1002 can receive context from any number of applications, with each application contributing its context to inform virtual assistant 1002”.

Thus, Lemay teaches a plurality of applications with a plurality of application resource information.

Lemay [0188] “Application context can also help identify the meaning of the user's intent across applications. Referring now to FIG. 21, there is shown an example in which the user has invoked virtual assistant 1002 in the context of viewing an email message (such as email message 1751), but the user's command 2150 says "Send him a text . . . ". Command 2150 is interpreted by virtual assistant 1002 as indicating that a text message, rather than an email, should be sent. However, the use of the word "him" indicates that the same recipient (John Appleseed) is intended. Virtual assistant 1002 thus recognizes that the communication should go to this recipient but on a different channel (a text message to the person's phone number, obtained from 

 Thus, 
1) resource information from the email application of “him” John Appleseed is gathered, and 
2) resource information of the texting application is used to text information to John Appleseed.

Lemay Fig 23 shows a text message to John Appleseed which shows both the name John Appleseed, and the user text message.

Lemay [0238] “In FIG. 23, virtual assistant 1002 has been invoked, and text message 2250 is shown along with prompt 1251”.

Thus, Lemay displays both parts of email and text application resource information.

The examiner is always available for interviews.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



6.	Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The newly amended claim language in independent claims 1, 13, 19, 20 of “the acquired plurality kinds of resource information including resource information targeting at the voice instruction and resource information related to the target scenario” is unclear what the applicant is intending to claim. Specifically, the claim language of *targeting at the voice instruction*. The examiner isn’t sure what this means. The examiner assumes the applicant means the acquired plurality kinds of resource information includes resource information targeted by the voice instruction.


Claim Rejections - 35 USC § 102
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

s 1-5, 13-16, 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lemay et. al. (“Lemay”, US 2014/0040748).

Claim 1: 
Lemay teaches receiving a piece of voice information from a user, ([0177] “Referring now to FIG. 1 ... Virtual assistant 1002 takes user input 2704, such as spoken or typed language, processes the input, and generates output 2708 to the user and/or performs 2710 actions on behalf of the user”) the piece of voice information comprising a voice instruction: ([0203] “The user then asks "What's the weather". Virtual assistant 1002 uses the previous dialog history to infer that the location intended for the weather query is the last location mentioned in the dialog history. Therefore its response 1553 provides weather information for New York City”)
Lemay teaches determining, based on a current time and a current location of the user when the piece of voice information is received from the user whether to enable a scenario mode on a user terminal; ([0327] “In one embodiment, if ranking component 126 determines 128 that the highest-ranking speech interpretation from interpretations 124 ranks above a specified threshold, the highest-ranking interpretation may be automatically selected 130”, [0316] “In one embodiment context 1000 is applied to bias the generation, filtering, and/or ranking of candidate interpretations 124 generated by speech-to-text service 122”, thus, speech candidates are ranked, and if one is above a threshold, then it’s selected (enabled), further, Fig 1 shows item 1056 *sensor data* that influences item 1002 virtual assistant, [0023] “FIG. 1 is a block diagram depicting a virtual assistant and some examples of sources of context that can influence its operation according to one embodiment., [0218] “In one embodiment, a physical device running virtual assistant 1002 may have one or more sensors. Such sensors can provide sources of contextual information. Example of such information include, without limitation: [0219] the user's current location; [0220] the local time at the user's current location”, thus, context information of a user’s time and user’s current location is used to generate ranked candidates, and if a candidate is above a threshold then a scenario is enabled)
Lemay teaches in response to determining to enable the scenario mode on the user terminal, determining a target scenario ([0177] “Referring now to FIG. 1 ... Virtual assistant 1002 takes user input 2704, such as spoken or typed language, processes the input, and generates output 2708 to the user and/or performs 2710 actions on behalf of the user”, the examiner is mapping *scenario* to the determined scenario of output 2709 and actions 2710 to take based on the highest ranked speech interpretation 124 above a threshold) based on an analysis result of the piece of voice information ([0306] “output of step 100 is a set of candidate interpretations 190 of the input speech”, thus, speech candidates are based on the user’s input speech)
Lemay teaches acquiring a plurality kinds of resource information from various applications installed on the user terminal, (Fig 1 item 1060 current application context that feeds into the virtual assistant 1002 which is used to determine whether to enable a scenario, [0179] “Application context 1060 refers to the application or similar software state in which the user is doing something”, [0262] “Context can also be provided in terms of an application domain representing a service or application or domain of discourse, such as email, text messaging, phone, calendar, contacts, photos, videos, maps, weather, reminders, clock, web browser, Facebook, Pandora, and so forth”, [0180] “virtual assistant 1002 can receive context from any number of applications, with each application contributing its context to inform virtual assistant 1002”)
Lemay teaches that the acquired plurality kinds of resource information including resource information targeting at the voice instruction (the examiner assumes the applicant means *targeted by the voice instruction*, as discussed above in [0203] “The user then asks "What's the weather". as discussed above in [0262] *weather* is an application from which context information (resource information) can be derived) and resource information related to the target scenario; [0180] “virtual assistant 1002 can receive context from any number of applications, with each application contributing its context to inform virtual assistant 1002”)
Lemay teaches feeding back the acquired plurality kinds of resource information to the user for responding to the voice instruction in the piece of voice information. ([0188] “Application context can also help identify the meaning of the user's intent across applications. Referring now to FIG. 21, there is shown an example in which the user has invoked virtual assistant 1002 in the context of viewing an email message (such as email message 1751), but the user's command 2150 says "Send him a text . . . ". Command 2150 is interpreted by virtual assistant 1002 as indicating that a text message, rather than an email, should be sent. However, the use of the word "him" indicates that the same recipient (John Appleseed) is intended. Virtual assistant 1002 thus recognizes that the communication should go to this recipient but on a different channel (a text message to the person's phone number, obtained from contact information stored on the device). Accordingly, virtual assistant 1002 composes text message 2152 for the user to approve and send”, thus, 1) resource information from the email application of “him” John Appleseed is gathered, and 2) resource information of the texting application is used to text information to John Appleseed, Fig 23 shows a text message to John Appleseed which shows both the name John Appleseed, and the user text message, [0238] “In FIG. 23, virtual assistant 1002 has been invoked, and text message 2250 is shown along with prompt 1251”, thus, Lemay displays both parts of email and text application resource information)


Claim 2:
Lemay teaches that the target scenario is used to represent a current scenario of the user, and the target scenario includes at least one of: a time scenario, a location scenario or a weather scenario (as discussed above in Lemay [0203] weather information is acquired and presented in item 1553 to a user)

Claim 3:
Lemay teaches that the feeding back the acquired plurality kinds of resource information to a user includes: generating voice feedback information based on the acquired resource information, and broadcasting the voice feedback information. (Lemay [0400] “The virtual digital assistant described herein typically provides both visual outputs on a display screen (e.g., output device 1207 of FIG. 29) as well as audio or speech responses”)

Claim 4: 
(as discussed above in Lemay [0203] weather information is acquired and presented in item 1553 to a user, Fig 15 item 1553 shows how text information about the weather is presented on an interface) wherein the page image includes a first display region, and at least two display boxes for displaying information are formed in the first display region (Fig 15 shows boxed regions with different information all formed on a first display region page, (as discussed above in Lemay [0203] weather information is acquired and presented in item 1553 to a user, Fig 15 item 1553)

Claim 5: 
Lemay teaches that the generating a page image according to the acquired plurality kinds of resource information includes: extracting key information based on the acquired plurality kinds of resource information, (as discussed above, 1) resource information from the email application of “him” John Appleseed is gathered, and 2) resource information of the texting application is used to text information to John Appleseed, Fig 23 shows a text message to John Appleseed which shows both the name John Appleseed, and the user text message, [0238] “In FIG. 23, virtual assistant 1002 has been invoked, and text message 2250 is shown along with prompt 1251”) and acquiring a background image; (Fig 23 shows a background image for message 2250”) and using the key information of the plurality kinds of resource information and the background image as display information of the resource information, (as discussed above, Fig 23, [0238]  shows both forms of resource information, and a background image)

Lemay teaches displaying respectively display information of different resource information in the at least two display boxes. (Lemay Fig 15 item1552 shows a text response, and a clock image background in response to the question “what’s the time in New York” displayed in different boxes, as discussed above in Lemay [0403] “The information items are any information to be visually presented to the user, includes both text information corresponding to a user’s speech, and search results (e.g., time information, weather information)

Claim 13 is similar in scope to claim 1 and is rejected under similar rationale. Further, at least one processor ((Lemay [0074] “computing device 60 includes central processing unit (CPU)” and memory ([0008] “memory”)

Claim 14: 
Lemay teaches that the feeding back the plurality of kinds of acquired resource information to a user includes: generating voice feedback information based on the acquired resource information, and broadcasting the voice feedback information. (Lemay [0400] “The virtual digital assistant described herein typically provides both visual outputs on a display screen (e.g., output device 1207 of FIG. 29) as well as audio or speech responses”)

Claim 15: 
Lemay teaches wherein the feeding back the plurality of kinds of acquired resource information to a user includes: generating a page image based on the acquired plurality kinds of resource information, and presenting the page image (as discussed above in Lemay [0203] weather information is acquired and presented in item 1553 to a user, Fig 15 item 1553 shows how text information about the weather is presented on an interface) wherein the page image includes a first display region, and at least two display boxes for displaying information are formed in the first display region (Fig 15 shows boxed regions with different information all formed on a first display region page, (as discussed above in Lemay [0203] weather information is acquired and presented in item 1553 to a user, Fig 15 item 1553)

Claim 16: 
Lemay teaches generating a page image according to the acquired plurality kinds of resource information includes: extracting key information based on the plurality kinds of acquired resource information, (as discussed above, 1) resource information from the email application of “him” John Appleseed is gathered, and 2) resource information of the texting application is used to text information to John Appleseed, Fig 23 shows a text message to John Appleseed which shows both the name John Appleseed, and the user text message, [0238] “In FIG. 23, virtual assistant 1002 has been invoked, and text message 2250 is shown along with prompt 1251”) and acquiring a background image; (Lemay Fig 15 item1552 shows a text response, and a clock image background in response to the question “what’s the time in New York”,, Lemay [0403] “The information items are any information to be visually presented to the user, including text corresponding to the user's speech input, a summary or paraphrase of the user's request or intent ("call him" of FIG. 13), search results (e.g., time information, weather information, restaurant listings, reviews, movie times, maps or directions) (e.g., FIGS. 15 and 33), a textual representation of the act being performed by the device (e.g., "Calling John Appleseed . . . " of FIG. 13), or the like”)
Lemay teaches using the key information of the plurality kinds of resource information and the background image as display information of the plurality kinds of resource information, (Lemay Fig 15 item1552 shows a text response, and a clock image background in response to the question “what’s the time in New York” displayed in different boxes, as discussed above in Lemay [0403] “The information items are any information to be visually presented to the user, includes both text information corresponding to a user’s speech, and search results (e.g., time information, weather information) and displaying respectively display information of different resource information in the at least two display boxes. (Fig 15 shows time information item 1552 box and weather information item 1553 box, [0203] “In screen 1551, the user first asks "What's the time in New York"; virtual assistant 1002 responds 1552 by providing the current time in New York City. The user then asks "What's the weather". Virtual assistant 1002 uses the previous dialog history to infer that the location intended for the weather query is the last location mentioned in the dialog history. Therefore its response 1553 provides weather information for New York City”)

Claim 18
(the word voiceprint is defined to be a record of the speech, so there’s no distinction between *voice information* and *voiceprint*, as discussed above, ([0203] “The user then asks "What's the weather". Virtual assistant 1002 uses the previous dialog history to infer that the location intended for the weather query is the last location mentioned in the dialog history. Therefore its response 1553 provides weather information for New York City”)

Claim 19:
Lemay teaches a receiving device, configured to receive piece of voice information; (Lemay [0203] “The user then asks "What's the weather". Virtual assistant 1002 uses the previous dialog history to infer that the location intended for the weather query is the last location mentioned in the dialog history. Therefore its response 1553 provides weather information for New York City”)
Lemay teaches a playing device, ([0072 “music player”) configured to play audio information; ([0072 “music player”)
Lemay teaches configured to present image information; ([0405] “(display region 1255”) and a storage device, ([0080] “storage media”)
(Lemay [0074] “computing device 60 includes central processing unit (CPU)”)

Claim 20 is similar in scope to claim 1 and is rejected under similar rationale. Further, non-transitory computer readable medium ([0008] “memory”)

Claim Rejections - 35 USC § 103
9.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

10.	Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Lemay et. al. (“Lemay”, US 2014/0040748) in view of Hughes et. al. (“Hughes”, US 2019/0287528).

Claim 8:
Lemay does not explicitly teach that the determining whether to enable a scenario mode based on received piece of voice information includes: determining whether the voice information includes preset information in a preset data set. However, Hughes is analogous art of voice recognition for a user interface [0007]. Hughes [0029] “In this case, the active hotword selector 126 may identify the hotword "weather” and store the hotword in the active hotwords 112. With "weather" as an active hotword, the user 102 just speaks "weather" to open a weather application and check the weather”. Thus, preset voice recognition hotwords can be associated with specific applications. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the speech recognition of Lemay with the speech recognition of Hughes so a computing device may reduce computing resources required and 
The modified Lemay + Hughes teaches and determining to enable the scenario mode in response to determining whether the piece of voice information includes the preset information in the preset data set, wherein preset data in the preset data set includes the preset information and a preset scenario corresponding to the preset information; (Hughes [0029] “In this case, the active hotword selector 126 may identify the hotword "weather” and store the hotword in the active hotwords 112. With "weather" as an active hotword, the user 102 just speaks "weather" to open a weather application and check the weather”)
The modified Lemay + Hughes teaches and wherein the determining a target scenario based on an analysis result of the piece of voice information includes: finding, in the preset data set, a preset scenario corresponding to preset information included in the piece of voice information, to be used as the target scenario.(as discussed above in Hughes [0029], the preset word “weather” is associated with opening up a weather application scenario)

Claim 9:
The modified Lemay + Hughes teaches that the preset data in the preset data set further includes an application identifier corresponding to the preset scenario; .(as discussed above in Hughes [0029], the preset word “weather” is associated with opening up a weather application scenario, so a weather application is identified) and the acquiring a plurality kinds of resource information related to the target scenario includes: finding, in the preset data set, an application (as discussed above in Hughes [0029], the preset word “weather” is associated with opening up a weather application scenario)

11.	Claims 6-7, 10-12, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Lemay et. al. (“Lemay”, US 2014/0040748) in view of Guzzoni et. al. (“Guzzoni”, US 2013/0110515).

Claim 6: 
Lemay does not explicitly teach presenting in full-screen, in response to detecting a selection operation on the at least two display boxes by the user, detailed content of resource information corresponding to a display box selected by the user. However, Guzzoni is analogous art of voice recognition for a user interface [abstract. Guzzoni Fig 2 shows a user speech request for restaurants and an application list response of a list of restaurants. Guzzoni Fig 2 shows full-screen enlargement of a selected restaurant. Guzzoni [0161] “the user clicks on the first result in the list, and the result automatically opens up to reveal more information about the restaurant, shown in information screen 101E”. Thus, the user can select multiple restaurant results and each individually opens up into an enlarged view. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the speech command results 

The modified Lemay + Guzzoni teaches wherein an approach of the selection operation includes at least one of: a voice operation, a touch operation or a key-pressing operation.(as discussed above in Guzzoni [0161] a user selects a result. Guzzoni [0083] “receiving user input, including for example a keyboard, touchscreen, microphone”)

Claim 7:
Lemay teaches that the page image further includes a second display region, and the method further comprises: (as discussed above, Lemay (Fig 15 shows boxed regions with different information all formed on a first display region page, (as discussed above in Lemay [0203] weather information is acquired and presented in item 1553 to a user, Fig 15 item 1553)
Lemay does not explicitly teach in response to detecting the selection operation on the at least two display boxes by the user, enlarging and displaying display information in the display box selected by the user in the second display region, or enlarging and displaying detailed content of resource information corresponding to a display box selected by the user in the second display region. However, Guzzoni is analogous art of voice recognition for a user interface [abstract. Guzzoni Fig 2 shows a user speech request for restaurants and an application list response of a list of restaurants. Guzzoni Fig 2 shows full-screen enlargement of a selected restaurant. Guzzoni 

The modified Lemay + Guzzoni teaches in response to detecting the selection operation on the selected display box by the user again or detecting a holding time length of the current selection operation reaching a preset time length, displaying in full-screen the detailed content of the resource information corresponding to the selected display box. (as discussed above, Guzzoni Fig 2 shows full-screen enlargement of a selected restaurant. Guzzoni [0161] “the user clicks on the first result in the list, and the result automatically opens up to reveal more information about the restaurant, shown in information screen 101E”.) 

Claim 10:
Lemay does not explicitly teach that the feeding back the plurality of kinds of acquired resource information to a user includes: sorting the acquired resource information, and feeding back the sorted resource information to the user. However, Guzzoni is analogous art of voice recognition for a user interface [absract. Guzzoni Fig 2 shows a user speech request for restaurants and an lists of restaurants from different providers of restaurants might be merged and duplicates removed. In at least one embodiment, the criteria for identifying duplicates may include fuzzy name matching, fuzzy location matching, fuzzy matching against multiple properties of domain entities, such as name, location, phone number, and/or website address, and/or any combination thereof”. [0568] In step 414, the results are sorted and trimmed to return a result list of the desired length. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the speech command results of Lemay with the speech command results of Guzzoni so that applications can use user profile data to provide better application results [Guzzoni 0572].

Claim 11 is similar in scope to claim 10 and is rejected under similar rationale

Claim 12:
Lemay teaches performing a statistical analysis on interaction behaviors of the user, adjusting the plurality of kinds of resource information related to the target scenario and/or adjusting the sorting of the plurality of kinds of resource information based on the statistical analysis result (Lemay [0316] “when asking a yes/no question, a statistical language model 1029 can be selected that biases toward hearing these words.  Speech-to-text service 122 can use current application context to bias toward relevant words.  For example "call her" can be preferred over "collar" in a text message application context, since such a context provides Person Objects that can be called”)

Claim 17 is similar in scope to claim 6 and is rejected under similar rationale

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erik Stitt whose telephone number is (571)270-5064.  The examiner can normally be reached on M-F 11am-6pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Savla, Arpan, can be reached on (571) 272-1077.The fax phone number for the organization where this application or proceeding is assigned is 571-270-6064.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


EVS



/Ryan Barrett/
Primary Examiner, Art Unit 2145